DETAILED ACTION
Claims 1, 3-6 and 8 are currently pending. Claims 1, 3-6 and 8 are maintained in rejection despite Applicants arguments/amendments filed 10/27/2021. A response to Applicant’s arguments can be found at the end of this Office Action. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2016/0200334 A1) (“Hilleary ‘334”) in view of Agam et al. (US 2007/0274158 A1).
Referring to Claim 1: Hilleary ‘334 teaches a railroad crossing safety assembly being configured to alert authorities to an obstruction detected on a railroad crossing, said assembly comprising:
a plurality of 
a data storage unit (106, 107) (Fig. 4), each of said object sensors being in electrical communication with said data storage unit (Para. [0085]), said data storage unit 
	Hilleary ‘334 does not teach at least four object sensors and does not specifically teach that the object sensors are in oppositely positioned alignment. However, Agam teaches a railroad crossing safety assembly (10) with four object sensors (26, 28, 30, 32), wherein each of the said object sensors is arranged to direct the sensing signal diagonally (36, 38) across the railroad crossing in alignment with an oppositely positioned one of the object sensors (Fig. 2) (Para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary ‘334 to use four object sensors oppositely positioned in diagonal alignment, as taught by Agam, in order to define an x-shaped detecting pattern that ensures reliable and redundant detection within the crossing area.

Referring to Claim 3: Hilleary ‘334 teaches an assembly, further comprising a plurality of cameras (72, 104, 242) (Para. [0047]), each of said cameras being positioned around the railroad crossing wherein each of said cameras is configured to capture images of the railroad crossing, each of said cameras being turned on when any of said object 

Referring to Claim 4: Hilleary ‘334 teaches an assembly, further comprising a transceiver (108) being positioned adjacent to the railroad crossing (200) (Fig. 5), said transceiver being in electrical communication with said data storage unit (106, 107) (Para. [0068]).
Hilleary ‘334 does not teach “said transceiver being in remote communication with a global positioning system (gps) wherein said transceiver is configured to receive a physical location of the railroad crossing, said transceiver communicating the physical location of the railroad crossing to said data storage unit when any of said object sensors senses the obstruction.” However, Agam teaches a railroad crossing safety assembly (10), wherein the transceiver (22) is in remote communication with a global positioning system (18) (Para. (0055]) wherein said transceiver is configured to receive a physical location of the railroad crossing, said transceiver communicating the physical location of the railroad crossing to said data storage unit when any of said object sensors (16) senses the obstruction (Para. [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary ‘334 to have the transceiver in remote communication with a GPS system, as taught by Agam, in order that the transceiver can alert a train controller of obstructions at the crossing, and the train controller, or a control center, can calculate the distance to .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary ‘334 in view of Agam and Hilleary (US 6,641,091 B1) (“Hilleary ‘091”). 
Referring to Claim 5: Hilleary ‘334 teaches an assembly, further comprising a remote device being in electrical communication with the extrinsic communication network (110) such that said remote device is in communication with said data storage unit (106, 107), said remote device receiving said images from said cameras (74, 104, 242) (Para. [0068) (Fig. 4).
	Hilleary ‘334 teaches sending images to remote devices over a network, but does not teach that the remote device is a data server or that said data server compiles said images and the physical location into a database stored on said data server for subsequent analysis. However, Hilleary ‘091 teaches a railroad crossing safety assembly, wherein multiple crossings are monitored by sensors and the data from these sensors is sent to a server (164) where railroad crossing data is collected (222) and stored (224) for analysis (226, 228) (Fig. 11) (Col. 10, lines 20-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary ‘091 to use a data server to compile crossing data information for later analysis, as taught by Hilleary ‘334, because servers enable large files, such as images, to be stored and sorted to obtain valuable information used to enhance safety.

Referring to Claim 6: Hilleary teaches a railroad crossing safety assembly being configured to alert authorities to an obstruction detected on a railroad crossing, said assembly comprising:
a plurality of 
a plurality of cameras (72, 104, 242) (Para. [0047]), each of said cameras being positioned around the railroad crossing wherein each of said cameras is configured to capture images of the railroad crossing, each of said cameras being turned on when any of said object sensors senses the obstruction wherein each of said cameras is configured to capture images of the obstruction (Para. [0068]);
a transceiver (108) being positioned adjacent to the railroad crossing (Fig. 5), 
a data storage unit (106, 107) (Fig. 4), each of said object sensors being in electrical communication with said data storage unit (Para. [0085]), each of said cameras being in electrical communication with said data storage unit (Para. [0081]), said data storage unit receiving the images from said cameras when any of said object sensors senses the obstruction, said transceiver being in electrical communication with said data storage unit, said data storage unit being in electrical communication with an extrinsic 
a remote device being in electrical communication with the extrinsic communication network (110) such that said remote device is in communication with said data storage unit (106, 107), said remote device receiving said images from said cameras (74, 104, 242) (Para. [0068) (Fig. 4).
Hilleary ‘334 does not teach at least four object sensors and does not specifically teach that the object sensors are in oppositely positioned alignment. However, Agam teaches a railroad crossing safety assembly (10) with four object sensors (26, 28, 30, 32), wherein each of the said object sensors is arranged to direct the sensing signal diagonally (36, 38) across the railroad crossing in alignment with an oppositely positioned one of the object sensors (Fig. 2) (Para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary ‘334 to use four object sensors oppositely positioned in diagonal alignment, as taught by Agam, in order to define an x-shaped detecting pattern that ensures reliable and redundant detection within the crossing area.
Hilleary ‘334 does not teach said transceiver being in remote communication with a global positioning system (gps) wherein said transceiver is configured to receive a physical location of the railroad crossing, said transceiver communicating the physical 
Hilleary ‘334 teaches sending images to remote devices over a network, but does not teach that the remote device is a data server or that said data server compiles said images and the physical location into a database stored on said data server for subsequent analysis. However, Hilleary ‘091 teaches a railroad crossing safety assembly, wherein multiple crossings are monitored by sensors and the data from these sensors is sent to a server (164) where railroad crossing data is collected (222) and stored (224) for analysis (226, 228) (Fig. 11) (Col. 10, lines 20-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary ‘091 to use a data server to compile crossing data information for 

Regarding the instant claimed steps of method claim 8, note that the operation of the prior structure inherently requires the method steps as claimed.

Response to Arguments
Applicant argues that Hilleary ‘334 does not teach at least four object sensors and does not specifically teach that the object sensors are in oppositely positioned alignment, as stated in amended claims 1, 6 and 8. The Examiner agrees. Hilleary ‘334 only teaches two sensors 270 and 272 arranged to direct the sensing signal diagonally across the railroad crossing (Fig. 5) (Para. [0083]). However, Agam teaches a railroad crossing safety assembly (10) with four object sensors (26, 28, 30, 32), wherein each of the said object sensors is arranged to direct the sensing signal diagonally (36, 38) across the railroad crossing in alignment with an oppositely positioned one of the object sensors (Fig. 2) (Para. [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Hilleary ‘334 to use four object sensors oppositely positioned in diagonal alignment, as taught by Agam, in order to define an x-shaped detecting pattern that ensures reliable and redundant detection within the crossing area.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617